the opinion of the Court was delivered by
Paxson, J.:
We are unable to see any sufficient reason why the exemplification referred to in the first assignment of error should be excluded. It was the record of the judgment upon which the real estate in controversy was sold. The objection that the certificate of the prothonotary is defective, inasmuch that it does not purport to certify the whole record, might be answered by saying that said certificate is not printed in plaintiff’s paper-book with the record. It appears, however, in the defendants’ book, and from it we learn that the prothonotary certified ‘ ‘ that, the above and foregoing is a true and correct copy of the whole record * * * so full and entire as the same now remains of record and on file in said court.” That this was sufficient is settled by Eberts v. Eberts, 5 P. F. S., 120; Improvement Company v. McCreary et al., 8 Id., 304; Reber v. Wright, 18 Id., 471. The Court below committed no error in admitting this -paper.
The objection to the exemplification of the two sheriff’s deeds (see second assignment) is equally void of merit. There was an erasure and interlineation in each deed, the words “Borough of Dunmore” having-apparently been written over an erasure. This affected the description of the property, but the deputy sheriff was called and testified that he made the alterations beforé the deeds were acknowledged and without the privity of the purchaser at the sheriff’s sale. This removed the objection to the admissibility of the deeds.
The third and fourth specifications may be considered together. In answer to the defendants’ point, the Court instructed the jury: “ That "under the law and the evidence in the case, the plaintiff is not entitled to recover, and the verdict must be for the defendants.” The learned judge appears to have been under the impression that, because certain'witnesses were not contradicted upon a particular point, there was nothing for the jury to find. This will appear from an extract from his charge, (see *252fourth specification:) “Where a witness goes upon the witness stand and swears positively to a fact, and that fact is not contradicted, it is established, and there is nothing to submit to a jury. We say to you, there is nothing in this case for you to pass upon, save only to agree to a verdict in favor of these defendants.”
This is an erroneous statement of the case. There is the question of the credibility of the witness, and this cannot be taken from the jury. It is their duty to credit a witness if there is no good reason to the contrary, but the mere manner of a witness may discredit him with the jury, and his story may be so against all the probabilities of the case that a jury may be justified in not believing him. It is settled law that when a case depends upon oral testimony, such testimony must be submitted to the jury. Authorities are hardly needed for so obvious a proposition. It is sufficient to refer to Lamb v. Irwin, 19 P. F. S., 436.
The fifth and sixth assignments may be dismissed with the remark that the portion of the charge of the Court contained in the fifth, and the point and answer embraced in the sixth, had no separate bearing upon the case, and the instructions complained of could have done the plaintiff no harm. But for the errors already noticed, the judgment must be reversed.
Judgment reversed and a venire facias de novo awarded.